Citation Nr: 0833693	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-20 291	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1953 to 
June 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
veteran's petition to reopen a previously denied claim for 
service connection for a psychiatric disability, finding that 
no new and material evidence had been submitted.  The Board 
reopened the claim and remanded the merits of the matter for 
evidentiary development and adjudication in August 2005.  
Action was thereafter taken on the claim by the Appeals 
Management Center (AMC) in Washington, D.C., and the claim 
was again denied via the issuance of a supplemental statement 
of the case (SSOC) in July 2006.  The Board again remanded 
the matter in June 2007 for further evidentiary development, 
and the AMC again denied the veteran's claim on its merits 
via the issuance of an SSOC in June 2008.  

In November 2002, the veteran requested a Board hearing in 
connection with his appeal.  See 38 C.F.R. § 20.704(b) 
(2007).  However, the veteran notified the Board in November 
2003 that he no longer wished to have a hearing before the 
Board.  Accordingly, the Board will treat his request for 
hearing as withdrawn.  38 C.F.R. § 20.704(d) (2007).

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).


FINDINGS OF FACT

1.  At a June 1953 pre-induction examination, a medical 
examiner specifically noted that the veteran suffered from a 
psychiatric disability.

2.  The veteran's pre-existing psychiatric disability, which 
was later identified as including agoraphobia, dysthymia, and 
generalized anxiety disorder, underwent an increase in 
severity during his period of active duty.

3.  There is no clear and unmistakable evidence that the 
worsening of the pre-existing psychiatric disability was due 
to the natural progression of the disease during service.


CONCLUSION OF LAW

The veteran has agoraphobia, dysthymia, and generalized 
anxiety disorder that are the result of disease aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Generally, service connection requires:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Further, it is not enough that an injury or 
disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
pertinent law states that a pre-existing injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306.

The veteran is seeking service connection for a psychiatric 
disability.  In its most recent rating action-a June 2008 
SSOC-the AMC denied the veteran's claim, concluding that 
service connection was not warranted because the veteran's 
psychiatric disability pre-existed active military service 
and did not undergo any worsening beyond its natural 
progression during service.  

Relevant evidence of record reflects that a psychiatric 
disability was noted at the veteran's June 1953 pre-induction 
medical examination.  At that examination, the examiner noted 
that the veteran suffered from "anxiety state."  A June 
1953 letter in the veteran's file from his treating 
psychiatrist indicates that he was receiving treatment for 
"acute anxiety syndrome" at the time of his induction; the 
letter reflects the treatment provider's recommendation that 
the veteran not be inducted into service.  Service treatment 
records show that the veteran was examined repeatedly during 
his period of active duty for various psychiatric problems, 
including "immaturity reaction" and chronic emotional 
instability, "obsessive compulsive type defense system," 
and "anxiety neurosis."  Service treatment records also 
indicate that the "neuropsychiatric" category of the 
veteran's physical profile was permanently altered from a 1, 
indicating a high level of medical fitness, to a 3, 
indicating a medical condition or physical defect requiring 
assignment restrictions, in May 1954.  The listed reason was 
"nervous," and the altered profile recommended that the 
veteran be permanently kept from overseas deployment.

Post-service treatment records reflect that the veteran has 
sought psychiatric care from the time of his separation from 
active duty to the present.  He was hospitalized in February 
1964, April 1992, and April 1996 for treatment of his 
psychiatric problems and has received treatment both from 
private providers and from the Edward Hines, Jr. VA Medical 
Center (VAMC) in Hines, Illinois.  Private treatment records 
show that the veteran was treated for anxiety neurosis from 
November 1963 through August 1969 and was hospitalized from 
April 1992 to October 1992 for major depression, agoraphobia, 
and somatization disorder.  His 1996 hospitalization records 
reflect diagnoses of dysthymia, major depression, generalized 
anxiety disorder, panic disorder with agoraphobia, and 
somatization disorder.  Relevant VAMC treatment records also 
reflect ongoing treatment for depression and anxiety from 
November 1994 through May 2005.  

The veteran was provided a VA medical examination in April 
2008.  Report of the examination reflects that the examiner 
reviewed the veteran's claims file and medical history.  The 
examiner noted the veteran's report of having received 
treatment for anxiety and depression before his induction and 
suffering panic attacks during service.  The examiner 
diagnosed the veteran with agoraphobia, dysthymia, and 
generalized anxiety disorder and opined that the disabilities 
had their onset prior to service and were the same 
disabilities from which the veteran suffered while on active 
duty.  The examiner concluded that "it is as likely as not 
that anxiety increased during the service with the 
possibility of overseas deployment" but opined that the 
increase in the veteran's psychiatric disability was "not 
beyond the natural progression of anxiety."

As noted, the veteran's pre-induction examination showed the 
presence of psychiatric disability.  The issue thus becomes 
whether the veteran's pre-existing psychiatric disability was 
aggravated by service.  See 38 C.F.R. § 3.306(b).  Here, the 
Board concludes that there is not clear and unmistakable 
evidence that the veteran's psychiatric disability did not 
undergo worsening during service beyond the natural 
progression of the disease.  As discussed above, the veteran 
was noted to have psychiatric problems at his entry into 
active duty.  He was repeatedly evaluated for mental 
disorders throughout his time in service and had his physical 
profile permanently altered because of a worsening of a 
"nervous" condition.  (The change of the profile from a 1 
to a 3 is evidence of a worsening.)  Since his separation 
from active duty, the veteran has continued to seek treatment 
for his psychiatric disorder and has been hospitalized 
multiple times for the disability.  Further, the April 2008 
VA examiner concluded that the disability was in fact 
worsened during the veteran's active duty, an increase in 
severity she attributed specifically to the threat of his 
being deployed overseas.  This conclusion is corroborated by 
the May 1954 physical profile revision that recommended that 
the veteran not be subject to overseas deployment.  

The Board acknowledges that the April 2008 VA examiner 
further concluded that the veteran's psychiatric disability 
did not increase beyond its natural progression during his 
period of active duty.  However, the Board notes that the 
examiner offered no rationale or explanation for her 
statement.  There is, further, no evidence in the file to 
support the conclusion that the worsening of the veteran's 
disability during service was no more than its natural 
progression.  The Board notes that 38 C.F.R. § 3.306(b) 
requires clear and unmistakable evidence to rebut the 
presumption of aggravation where, as here, a veteran's pre-
existing disability is shown to have increased in severity 
during service.  In this case, it is undisputed that the 
veteran's pre-existing psychiatric disability worsened during 
service.  The only evidence to suggest that such worsening 
was not due solely to natural progression of the disease, 
however, is an unsupported statement by the April 2008 VA 
examiner.  The Board concludes that such a statement, in 
light of the evidence of record and without support or 
explanation from the examiner, is not sufficient to overcome 
the presumption of aggravation.  It does not provide an 
obvious or undebatable basis for concluding that there was no 
worsening beyond the natural progress of the disease.  As 
such, the Board finds that service connection for a 
psychiatric disability is warranted.




ORDER

Entitlement to service connection for agoraphobia, dysthymia, 
and generalized anxiety disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


